DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 10/18/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20210214874 by Iancu et al.
As to claim 1, Iancu discloses a laundry appliance comprising a cabinet (fig. 1), a basket 106 in the cabinet that defines a chamber (fig. 2, para. 18); a camera 108 within the cabinet and in view of the chamber (para. 22); and a controller configured for obtaining images of a load of clothes (para. 24), analyzing the images using a neural network image recognition process to determine a load characteristic (para. 17), and adjusting an operating parameter based on the load characteristic (para. 27).
As to claim 2, Iancu discloses obtaining a first image, tumbling the clothes, and obtaining a second image (para. 24, images are captured over a period of time as the tumble).
As to claim 5, Iancu discloses that the load characteristic is a fabric type (para. 25) or load color (para. 26).
As to claim 6, Iancu discloses that the load color may be white, light, dark, or mixed (para. 44).
As to claim 7, Iancu discloses adjusting a parameter comprising selecting an operating cycle based on the load characteristic (para. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210214874 by Iancu et al. in view of U.S. Patent Application Publication 20190264372 by Kessler et al.
As to claim 3, Iancu does not teach a tub light and a controller configured to turn on the light prior to obtaining images of the load of clothes.  However, one of ordinary skill in the art would have recognized as obvious to modify the appliance taught by Iancu to have a tub light.  Kessler teaches a laundry appliance with a tub light 115 (fig. 4, para. 95).  Kessler further teaches that its tub light 115 is illuminated prior to obtaining images of clothes in order to determine color information of the clothes irrespective of prevailing light conditions in the drum (paras. 111-112).  One of ordinary skill in the art would have been motivated to include a tub light in the appliance of Iancu in order to provide the benefit and function taught by Kessler.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 8, Iancu does not teach that an operating parameter comprises dispensing a desired amount of detergent based on the load characteristic.  However, Kessler teaches that operating parameters adjusted based on a load characteristic may include a washing agent parameter (paras. 78-79, 120) and that dispensing of the agent may be performed automatically based on the load characteristic (para. 83).  Kessler teaches that this allows for optimization of the washing process (para. 77).  One of ordinary skill in the art would have recognized as obvious to dispense a desired amount of detergent based on a load characteristic in order to optimize the washing process for the determined load characteristics.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 9, Iancu does not teach that adjusting an operating parameter comprises providing a user notification when a predetermined operating characteristic exists.  However, Kessler teaches notification to a user when an operating characteristic, for example the presence of an undesirable item of laundry in the load (e.g. a colored item in an otherwise white load, para. 35), exists (para. 116).  Kessler teaches that this allows a user to decide if the item is actually undesirable or if the item was deliberately located in the laundry container (para. 117).  One of ordinary skill in the art would have recognized as obvious to provide a user notification so that a user may make a determination about the presence of a potentially undesirable item, as taught by Kessler.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 11, Iancu does not teach reducing a washing water temperature when a dark item is in a load of light or white clothes.  However, one of ordinary skill in the art would have recognized as obvious to reduce the washing temperature in this situation.  Kessler teaches that a high temperature is desirable for a load of white items (para. 77).  It was also well-known in the art that lower wash temperatures are desirable for dark items to inhibit color dye transfer.  One of ordinary skill in the art would have been motivated to modify the appliance taught by Iancu to reduce washing water temperature when dark items are present with light or white items (i.e. a mixed load) to inhibit the transfer of dyes from the dark items based on the well-known principles of washing machine operation and temperature effects on textile dyes.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210214874 by Iancu et al. in view of U.S. Patent Application Publication 20210363680 by Lee et al.
As to claim 4, Iancu teaches that its image recognition process comprises a CNN process (para. 32), but does not teach that it is an R-CNN process with image segmentation.  However, one of ordinary skill in the art would have recognized as obvious to use an R-CNN process with image segmentation.  Lee teaches a laundry appliance using a region based convolution neural network with image segmentation to determine a load characteristic of a laundry load (paras. 146, 159-160, 197-200; fig. 10).  Lee teaches that it used to infer laundry information if a similarly match cannot be made (para. 200) and provides the ultimate benefit of acquiring a most appropriate laundry method, effectively wash laundry, and prevents cloth damage (paras. 205-206).  One of ordinary skill in the art would have been motivated to modify the appliance taught by Iancu to use the R-CNN image recognition process of Lee in order to provide an AI-based laundry recognition process capable of performing segmentation to identify and classify each of multiple laundry items.  Lee teaches that its process can determine particular types of laundry items (para. 153), which is not a capability of the appliance taught by Iancu.  Therefore, the claimed invention would have been obvious at the time it was filed. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210214874 by Iancu et al. in view of U.S. Patent Application Publication 20190065915 by Xie et al.
As to claim 10, Iancu does not teach stopping a wash cycle when an unwashable item is detected.  However, one of ordinary skill in the art would have recognized as obvious to perform this function.  Xie teaches that if foreign matter (unwashable items such as keys and mobile phones, para. 3) is detected, a washing process is stopped (para. 55).  Xie teaches that foreign matter may result in damage to garments or a washing device itself (para. 3).  One of ordinary skill in the art would have been motivated to modify the appliance taught by Iancu to detect unwashable items and stopping a wash cycle to avoid damage to the items or the appliance.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210214874 by Iancu et al. in view of U.S. Patent Application Publication 20190264372 by Kessler et al. and U.S. Patent Application Publication 20210207304 by Kim et al.
As to claim 12, Iancu teaches a door (para. 18) and a camera 108 that may be installed in a fixed position within the chamber (para. 22).  Iancu does not teach that the camera is mounted to a gasket between the door and the cabinet.  However, one of ordinary skill in the art would have recognized as obvious to mount the camera in this location.  Kessler teaches a laundry appliance with a camera “in the region” of its door gasket (para. 107).  Kim teaches a laundry appliance with a camera 100 secured to its door gasket 45 (fig. 2, para. 63), the camera necessarily having at least a portion in the gasket in order to secure the camera and/or provide wiring therethrough.  Kim teaches that this location allows for capturing an image of the entire area within the drum (para. 62).  One of ordinary skill in the art would have recognized as obvious to mount a camera in (i.e. on) the gasket to provide a fixed location to mount the camera.  Mounting the camera at the claimed location was known in the prior art to produce desirable, expected results.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210214874 by Iancu et al. in view of U.S. Patent Application Publication 20150036037 by Reed.
As to claim 13, Iancu does not teach that its camera is mounted behind a hydrophobic clear lens.  However, one of ordinary skill in the art would have recognized as obvious to modify the appliance taught by Iancu to have the claimed lens.  Reed teaches that a clear hydrophobic lens repels liquids such as water (para. 13).  Reed further teaches that exposure to elements may cause a buildup of residue that reduces the quality of images (para. 1).  One of ordinary skill in the art would have been motivated to modify the appliance of Iancu so that its camera is behind a hydrophobic clear lens in order to repel water that may reduce the quality of images.  One of ordinary skill in the art would have readily known that water would be present in a laundry washing appliance and could adhere to a camera lens without such hydrophobic clear lens.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711